DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species II, claims 1-6 and 9-13, in the reply filed on May 3, 2022 is acknowledged.  The traversal is on the ground(s) that 1) "buffer stacks in FIGs. 8 and 9 have the same features" and 2) search of these asserted Species jointly would not impose a serious burden" This is not found persuasive because 1) Figs. 8 and 9 describe distinct and separated inventions, the differences between which are described in paragraphs [0044]-[0045] and indicated in the restriction requirement mailed on March 9, 2022; and 2) examining two distinct and separated inventions imposes serious burden on the examiner due to the uniqueness of each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 3, 2022.
Claims 3 and 4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Fig. 7 for the claim limitations of "the at least one doped layer is located in the first films, and the second films do not comprise carbon or iron substantially", as recited in claim 3, and "the at least one doped layer is located in the second films, and the first films do not comprise carbon or iron substantially", as recited in claim 4, and these features are found on unelected embodiment of Figs. 5 and 6, respectively.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/077,932, filed on March 23, 2016.

Drawings
The drawings (Fig. 8) are objected to under 37 CFR 1.83(a) because they fail to show "the base layer 21 (have no dopants) at the top of the buffer stack 200A is in contact with the electron transport layer 21" as described in the specification ([0039], lines 2-4).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Typographical errors. Changing "second films 123" to "first films 121" ([0031], line 11) and "FIG. 5" to "FIG 9" ([0052], line 4), are suggested.   
Appropriate correction is required.

Claim Objections
Claims 1-6 and 9-13 objected to because of the following informalities: 1) a comma should be inserted after "device" (claim 1, line 1); 2) inconsistent terminologies. Changing "the first films" to "the plurality of first films", "the second films" to "the plurality of second films" (claims 1 (lines 5 and 7), 2 (lines 1 and 2) and 3-5 (line 2)), "the first and second base layers" to "the first base layer and the second base layer" (claim 9, lines 6 and 8), "the buffer stacks" to "the plurality of buffer stacks" (claims 10-11 (line 1) and 13 (lines 2 and 3)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #15/077,932, filed on March 23, 2016) for the claim limitations of "a plurality of buffer stacks located between the superlattice stack and the initial layer", as recited in claim 9. Figs. 1 and 8-10 and specification disclose a single buffer stack located between the superlattice stack and the initial layer.
Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no adequate description in the elected embodiment of Figs. 9 and 10 for the claim limitation of "at least one of the buffer stacks comprises a first base layer, a first doped layer and a second base layer, a concentration of aluminum in the first base layer higher than a concentration of aluminum in the second base layer", as recited in claim 9. Paragraphs [0045], lines 8-9 and [0051], lines 5-7 that "concentration of Al in the first base layer 51A, the second base layer 51B, (and the third base layer 51C) are substantially the same".
Claims 5 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitations of 1) "the at least one doped layer is located in the first films and the second films", as recited in claim 5; and 2) "concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same, and concentration of aluminum in the buffer stacks gradually decrease from bottom to top", as recited in claim 13 because the disclosure does not enable an artisan to 1) locate the at least one doped layer in the first films and the second films when "the at least one doped layer is arranged in one of the first films and the second films", as recited in claim 1; and 2) include concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks to be substantially the same and gradually decrease concentration of aluminum in the buffer stacks from bottom to top when "a concentration of aluminum in the first base layer is higher than a concentration of aluminum in the second base layer", as recited in claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "one of the first films and the second films", as recited in claim 1, is unclear as to one of which element applicant refers: a first film among the first films and a second film among the second film, first films or second films. For examination purposes, the examiner has interpreted this limitation to mean that "the at least one doped layer is arranged in the first films and/or the second films". Clarification is requested.
The claimed limitation of "the at least one doped layer is located in the first films and the second films", as recited in claim 5, is unclear as to how the at least one doped layer can be located in the first films and the second films when "the at least one doped layer is arranged in one of the first films and the second films", as recited in claim 1.
The claimed limitation of "concentration of aluminum", as recited in claim 13, line 3, is unclear whether said limitation is the same as or different from "concentration of aluminum", as recited in claim 13, line 1.
The term "substantially" in claims 3, 4, 9, 12 and 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "… from bottom to top", as recited in claim 13, is unclear as to which bottom of which element and top of which element applicant refers.
The claimed limitations of "concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same, and concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same, and concentration of aluminum in the buffer stacks gradually decrease from bottom to top", as recited in claim 13, are unclear as to how concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same when "a concentration of aluminum in the first base layer is higher than a concentration of aluminum in the second base layer", as recited in claim 9" and unclear as to how concentration of aluminum in the buffer stacks can be gradually decreased from bottom to top when "concentration of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same", as recited in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 9-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shur et al. (2016/0197233).
As for claim 1, Shur et al. show in Figs. 4C, 6B and related text a semiconductor device 50 comprising:
a substrate 32;
an initial layer (14A18A/12A/16A of) 52 located on the substrate, the initial layer comprising aluminum nitride ([0027]-[0028]; [0042], lines 7-10); and
a superlattice stack 36 located on the initial layer, the superlattice stack comprising a plurality of first films 12A-12H (or 14A-14H), a plurality of second films 14A-14H (or 12A-12H), and at least one doped layer 18A-18H and/or 16A-16H, the first films and the second films being alternately stacked on the initial layer, wherein the at least one doped layer is arranged in one of the first films and the second films, and dopants of the at least one doped layer are selected from a group consisting of carbon, iron, and the combination thereof. the first films comprise AlxGa1-xN or aluminum nitride, the second films comprise Al-yGa1-yN or gallium nitride, X and Y are between 0 and 1 and are neither equal to 0 nor equal to 1, and X is not equal to Y ([0027] and [0030]).

As for claim 5, Shur et al. show the at least one doped layer is located in the first films and the second films (Fig. 4C).

As for claim 6, Shur et al. show a buffer stack (14B-14D/12B-12D of) 52 located between the superlattice stack and the initial layer (Figs. 4C and 6B; [0036] and claim 7). 

As for claims 9, Shur et al. show a plurality of buffer stacks (14B-14H/18B-18H/12B-12H/16B-16H of) 52 located between the superlattice stack and the initial layer, at least one 14B/18B/12B/16B/14C of the buffer stacks comprises a first base layer (left side of) 14B, a first doped layer 18B, and a second base layer (right side of) 12B/(right side of) 14B, a concentration of aluminum in the first base layer is higher than a concentration of aluminum in the second base layer ([0027], lines 4-7), the first doped layer is positioned between the first base layer and the second base layer, the first and second base layers comprise aluminum gallium nitride, the first doped layer comprises aluminum gallium nitride or boron aluminum gallium nitride, dopants in the first doped layer comprise carbon or iron, and the first and second base layers do not comprise carbon or iron substantially ([0027]-[0028]).

As for claim 10, Shur et al. show each of the buffer stacks comprises the first doped layer positioned between the first base layer and the second base layer (Fig. 4C).

As for claim 11, Shur et al. show the at least one of the buffer stacks further comprises a second doped layer 18C and a third base layer (right side of) 14C, and the second doped layer is positioned between the second base layer and the third base layer (Fig. 14C).

As for claim 12, Shur et al. show the second doped layer comprises aluminum gallium nitride or boron aluminum gallium nitride, and the third base layer does not comprise carbon or iron substantially (Fig. 14C; [0027]-[0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al. (2016/0197233) in view of Huang et al. (2014/0158984).
As for claim 13, Shur et al. disclosed substantially the entire claimed invention, as applied to claim 11 above, including concentrations of aluminum in the first base layer, the second base layer, and the third base layer in each of the buffer stacks are substantially the same ([0027]-[0028]).
Shur et al. do not disclose concentrations of aluminum in the buffer stacks gradually decrease from bottom to top.
Huang et al. teach in Fig. 1 and related text concentration of aluminum in the buffer stacks 140a/140b/140c/140d gradually decrease from bottom to top.
Shur et al. and Huang et al. are analogous art because they are directed to a group III-N semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shur et al. with the specified feature(s) of Huang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include concentrations of aluminum in the buffer stacks gradually decrease from bottom to top, as taught by Huang et al., in Shur et al.'s device, in order to reduce stress and improve the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811